Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 (Figures 1-12 and 19-23) in the reply filed on 1/31/2022 is acknowledged.  The traversal is on the grounds that Species 1 and 2 should be examined together and that claims 1-11 do not mention the construction of the slider assembly or the specifics of the locking arm.  Applicant’s traversal with respect to Species 1 and 2 is found persuasive, therefore the restriction requirement between Species 1 and 2 is withdrawn. Since Applicant has not traversed the restriction between Species 1/2 and Species 3, claims 12-20 are withdrawn as being directed to non-elected Species 3. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bradford et al. (US 2017/0313501).
Claim 1 is directed to the obvious method of forming the dunnage assembly (Figs. 11-12B) of Bradford, comprising the steps of installing a first side rail (at 62) within a container (shown in Fig. 10B); installing a second side rail (rail on the opposite side of the container from 62) within the container; connecting at least one cross bar (292 in Figs. 11-12B) to a sling assembly (at 130 shown in Fig. 9A); connecting a first section (section formed by 182a/326) of at least one slider assembly (shown in Fig. 11) to the at least one cross bar; flexing (the clip body is capable of flexing over the bottom portion of the rails 62 since it is formed from a nylon material it will inherently flex to some degree when force is applied thereto) a second section (section formed from portions 302/300 in Fig. 11) of the at least one slider assembly down over one of the first side rail and the second side rail to engage the respective side rail; and supporting the sling assembly, the at least one cross bar, and the at least one slider assembly between the first and second side rails and within the container.
Claim 2 is directed to the obvious method of forming the dunnage assembly (Figs. 11-12B) of Bradford, comprising the steps of connecting a first section of one of at least two slider assemblies to a first end of the at least one cross bar; connecting a first section of the other of the at least two slider assemblies to a second end of the at least one cross bar; and flexing a second section of the at least two slider assemblies over the first side rail at the first end of the at least one cross bar and over the second side rail at the second end of the at least one cross bar.
Claim 3 is directed to the obvious method of using the dunnage assembly (Figs. 11-12B) of Bradford, comprising the steps of rotating the first section of the at least two slider assemblies relative to the second section of the at least two slider assemblies; and simultaneously sliding the second section 
Claim 4 is directed to the obvious method of using the dunnage assembly (Figs. 11-12B) of Bradford, comprising the step of placing at least one item to be shipped within a bag (a single cavity in the sling can be considered a bag due to its structure) in the sling assembly.
Claim 10 is directed to the obvious method of using the dunnage assembly (Figs. 11-12B) of Bradford, comprising the steps of removing the sling assembly from the dunnage assembly by disengaging the at least two slider assemblies from engagement with the first and second side rails; reconfiguring the sling assembly into a second configuration; and reengaging the at least two slider assemblies with the first and second side rails.
Claim 11 is directed to the obvious method of using the dunnage assembly (Figs. 11-12B) of Bradford, comprising the step of flexing the second portion of the at least two slider assemblies up and off of the first and second side rails.

Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-10279954-B2, US-9611075-B2, US-9233790-B2, US-7762422-B2, US-9725235-B2, US-9004307-B2, US-11230428-B2 and US-20060249416-A1 disclose similar dunnage assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735